DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/09/2020. Claims 1-7 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/09/2020 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner. 
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “acquisition unit” in claim 1, “determination unit” in claims 1-7, and “setting unit” in claims 1 and 7.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claims 1-7, the claim elements “acquisition unit”, “determination unit”, and “setting unit”, are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least, ¶1 for “acquisition unit”, ¶1-7 for “determination unit”, ¶1, and ¶7 for “setting unit”, of the Applicant's Specification).
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to Claims 1-7, the claim elements “acquisition unit”, “determination unit”, and “setting unit, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Examiner is unable to find the corresponding structure in the Specification because the sections of Applicant's Specification that discuss these elements do not include the corresponding structure (See at least ¶1 for “acquisition unit”, ¶1-7 for “determination unit”, ¶1, and ¶7 for “setting unit”, of the Applicant's Specification). Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz, US-20170351267-A1, and in view of Lin, US-20200262418-A1 and Aso et al., US-20160358476-A1, hereinafter referred to as Mielenz, Lin and Aso. 
As per claim 1
Mielenz discloses [a] parking lot management device configured (valet parking system – Mielenz ¶10), to manage traveling of a plurality of vehicles (risk of a collision between vehicles encountering one another is reduced - Mielenz Fig 2 and ¶10 (where collisions are prevented by stopping and delaying vehicle movement)), for each of a plurality of nodes indicating a travel route in a parking lot, the parking lot management device comprising (The map is continuously updated with pieces of surroundings information detected with the aid of sensor units 30 - Mielenz Fig 2 and ¶43), the second vehicle being, following the first vehicle, a second node, out of the nodes that is located forward of the first node in a traveling direction of the first vehicle (In this example, vehicle 50 navigates to parking spot 25 to which it was assigned by central control unit 15. Vehicle 50 moves along a trajectory 45 for this purpose. This results in an overlapping area 42 of trajectories 40 and 45. To avoid collisions of vehicles 10 and 50 in this overlapping area, a sensor unit 30 should detect this overlapping area with high accuracy…. For this reason, at least one of trajectories 40 and 45 is adapted by central control unit 15… monitored by at least one sensor unit 30 - Mielenz Fig 2 and ¶41 (the first node is the sensor closest to the starting path of vehicle 10, the first vehicle, and the second node is the sensor located in the top left corner, as illustrated in Figure 2 where there is no chance of collision)).
Mielenz does not disclose by setting a scheduled passage time, an acquisition unit configured to acquire an actual passage time at which a first vehicle has actually passed a first node, out of the nodes indicating the travel route of the first vehicle, a determination unit configured to determine a collision risk between a second vehicle and the first vehicle based on the actual passage time scheduled to pass, and a setting unit configured to delay a first scheduled passage time, at which the second vehicle passes the second node to cause the second vehicle to pass the second node following the first vehicle when it is determined that there is the collision risk. 
However, Lin teaches by setting a scheduled passage time, scheduled to pass, first scheduled passage time (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule, as taught by Lin, to prevent collisions using multiple redundant means of detection and coordination.
However, Aso teaches an acquisition unit configured to acquire an actual passage time at which a first vehicle has actually passed a first node, out of the nodes indicating the travel route of the first vehicle (host vehicle M passes through a point "A", since the passage time t.sub.A is smaller than the shortest arrival time t.sub.min (t.sub.A&lt;t.sub.min), it is determined that there is no possibility of collision between the other vehicle M2 and the host vehicle M.– Aso Fig 7 and ¶43 (the first node is point “A” and the actual passage time is the passage time)); a determination unit configured to determine a collision risk between a second vehicle and the first vehicle based on the actual passage time (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16…The collision determination unit 17 determines whether or not the passage time t at which the host vehicle passes through each point  – Aso Fig 1 and ¶34 (the actual passage time being the passage time)), and a setting unit configured to delay a, at which the second vehicle passes the second node to cause the second vehicle to pass the second node following the first vehicle when it is determined that there is the collision risk (When it is determined that t.sub.min<t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs determination result information representing the effect. The output determination result information is received by, for example, a traveling status setting device. In the traveling status setting device, the best vehicle route candidate is selected on the basis of the determination result information of a plurality of vehicle route candidates – Aso Fig 1 and ¶35 (the travel status setting device alters routes, based on information from points A (first node) and Point B (second node), by selecting the best route, to avoid collision risks just like the setting unit)). 
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects using nodes and movement timing. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from 
As per claim 2
Mielenz, in view of Lin and Aso, discloses [t]he parking lot management device according to claim 1, and Mielenz does not disclose wherein the determination unit is configured to determine that there is the collision risk, when the actual passage time is later than a, at which the first vehicle passes the first node.
However, Lin teaches second scheduled passage time set in advance (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a 
However, Aso teaches wherein the determination unit is configured to determine that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16.  – Aso Fig 1 and ¶34), when the actual passage time is later than a, at which the first vehicle passes the first node (For example, when the host vehicle M passes through a point “B”, since the passage time to is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max (t.sub.min<t<t.sub.max), it is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso Fig 7 and ¶43 (the actual passage time being the passage time)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects using nodes and movement timing. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an apparatus for preventing collisions between vehicles and objects using nodes and movement 
As per claim 3
Mielenz, in view of Lin and Aso, discloses [t]he parking lot management device according to claim 2, and Mielenz does not disclose wherein the determination unit is configured to determine that there is the collision risk when the actual passage time is later than the second scheduled passage time by a first predetermined time or more, the first predetermined time being determined based on a relative positional relationship between the first vehicle and the second vehicle.
However, Lin teaches second scheduled passage time (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, or a second scheduled passage time, for the first vehicle are all scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a 
However, Aso teaches wherein the determination unit is configured to determine that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16.  – Aso Fig 1 and ¶34) when the actual passage time is later than the, by a first predetermined time or more (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle…the collision determination means determines that there is a possibility that the host vehicle collides with the other object - Aso ¶10 (the first predetermined time being the shortest arrival time and the actual passage time being the passage time at each node)), the first predetermined time being determined based on a relative positional relationship between the first vehicle and the second vehicle (since the passage time t.sub.B is greater than the shortest arrival time t.sub.min…is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso ¶43 (the first vehicle is the host vehicle M and the second vehicle is the other vehicle M2, also referred to as the other object)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects using nodes and movement timing. 

date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and coordination.
As per claim 4
Mielenz, in view of Lin and Aso, discloses [t]he parking lot management device according to claim 1, and Mielenz does not disclose wherein the determination unit is configured to determine that there is the collision risk when the determination unit predicts, based on the actual passage time, that the first vehicle passes the second node later than a third scheduled passage time set in advance at which the first vehicle passes the second node.
However, Lin teaches a third scheduled passage time set in advance (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the third scheduled passage time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing

However, Aso teaches wherein the determination unit is configured to determine that there is the collision risk when the determination unit predicts (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16…The collision determination unit 17 determines whether or not the passage time t at which the host vehicle passes through each point  – Aso Fig 1 and ¶34 (the actual passage time being the passage time)), based on the actual passage time, that the first vehicle passes the second node later than, at which the first vehicle passes the second node (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max…it is determined that there is the possibility of collision between the pedestrian H and the host vehicle M. – Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and coordination.
As per claim 5
Mielenz, in view of Lin and Aso, discloses [t]he parking lot management device according to claim 4, and Mielenz does not disclose wherein the determination unit is configured to determine that there is the collision risk when the determination unit predicts, that the first vehicle passes the second node later than the third scheduled passage time by a second predetermined time or more, the second predetermined time being determined based on a relative positional relationship between the first vehicle and the second vehicle.
However, Lin teaches the third scheduled passage time (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the third scheduled passage time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule, as taught by Lin, to prevent collisions using multiple redundant means of detection and coordination.
However, Aso teaches wherein the determination unit is configured to determine that there is the collision risk when the determination unit predicts (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16.  – Aso Fig 1 and ¶34), that the first vehicle passes the second node later than (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max…it is determined that there is the possibility of collision between the pedestrian H and the host vehicle M. – Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), by a second predetermined time or more (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle…the collision determination means determines that there is a possibility that the host vehicle collides with the other object - Aso ¶10 (the second predetermined time also being the shortest arrival time, since the determined time changes based on the vehicles’ speed which will vary each time vehicles pass the nodes)), the second predetermined time being determined based on a relative positional relationship between the first vehicle and the second vehicle (since the passage time t.sub.B is greater than the shortest arrival time t.sub.min…is determined that there is the possibility of collision between the other vehicle M2 and the host vehicle M - Aso ¶43 (the first vehicle is the host vehicle M and the second vehicle is the other vehicle M2, also referred to as the other object)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects using nodes and movement timing. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and coordination.
As per claim 6
Mielenz, in view of Lin and Aso, discloses [t]he parking lot management device according to claim 1, and Mielenz does not disclose wherein the determination unit is configured to determine that there is the collision risk when the determination unit determines, based on the actual passage time, that a difference between a time at which the first vehicle is predicted to pass the second node and the first scheduled passage time is equal to or less than a third predetermined time.
However, Lin teaches and the first scheduled passage time (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule, as taught by Lin, to prevent collisions using multiple redundant means of detection and coordination.
However, Aso teaches wherein the determination unit is configured to determine that there is the collision risk when the determination unit determines (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16.  – Aso Fig 1 and ¶34), based on the actual passage time, (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max…it is determined that there is the possibility of collision between the pedestrian H and the host vehicle M. – Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), that a difference between a time (shortest arrival time calculated by the shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle, and when the speed of the host vehicle is higher than a predetermined speed– Aso ¶9 (the calculation between the time it will take to reach each of the nodes, caused by a speed change, results in the third predetermined time)), at which the first vehicle is predicted to pass the second node (For example, when the host vehicle M passes through a point "B", since the passage time t.sub.B is greater than the shortest arrival time t.sub.min and smaller than the longest stopover time t.sub.max…it is determined that there is the possibility of collision between the pedestrian H and the host vehicle M. – Aso Figs 3 and 4 and ¶39 (point B is the second node and the first vehicle, the host vehicle M, passes the node after the known shortest travel time, or the time the vehicle is expected to arrive at the location)), is equal to or less than a third predetermined time (shortest arrival time calculation means is smaller than the passage time at each point of the route candidate of the host vehicle…the collision determination means determines that there is a possibility that the host vehicle collides with the other object - Aso ¶10 (the third predetermined time also being the shortest arrival time, since the determined time changes based on the vehicles’ speed which will vary each time vehicles pass the nodes; the difference in time resulting from the time at which the vehicle reaches the first node and the time the vehicle reaches the second node will result in a time that is less than the time it will take to pass the pass the second node, the third predetermined time)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches an apparatus, with multiple embodiments, for preventing collisions between vehicles and objects using nodes and movement timing. 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and coordination.
As per claim 7
Mielenz, in view of Lin and Aso, discloses [t]he parking lot management device according to claim 1, and Mielenz further discloses by delaying (trajectory 45 is adapted by insertion of a time delay – Mielenz Fig 2 and ¶41), a scheduled time (manage the parking spaces of the parking facility and assign these to arriving vehicles… based on other criteria… the schedule - Mielenz ¶13), at which the second vehicle passes a third node, out of the nodes indicating the travel route of the second vehicle (In the illustrated example, this is achieved in that vehicle 50 waits, i.e., trajectory 45 is adapted by insertion of a time delay – Mielenz Fig 2 and ¶41 (the third node being the sensor 30 that is closest to the vehicle 50, the second vehicle)), that is located forward of the second vehicle in the traveling direction and closer to the second vehicle than the second node (In this example, vehicle 50 navigates to parking spot 25 to which it was assigned by central control unit 15. Vehicle 50 moves along a trajectory 45 for this purpose. This results in an overlapping area 42 of trajectories 40 and 45. To avoid collisions of vehicles 10 and 50 in this overlapping area, a sensor unit 30 should detect this overlapping area with high accuracy…. For this reason, at least one of trajectories 40 and 45 is adapted by central control unit 15… monitored by at least one sensor unit 30 - Mielenz Fig 2 and ¶41 (the first node is the sensor closest to the starting path of vehicle 10, the first vehicle, and the third node is the sensor located closest to vehicle 50, the second vehicle, as illustrated in Figure 2 where there is no chance of collision)).
Mielenz does not disclose wherein the setting unit is configured to delay, when the determination unit determines that there is the collision risk, the first scheduled passage.
However, Lin teaches the first scheduled passage time (The target vehicle and the target object are scheduled in a coordinated manner, so that the target vehicle and the target object can avoid a collision - Lin ¶135 (the scheduled passage time, the first scheduled passage time, for the first vehicle, is scheduled in advance)).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Lin teaches a method, with multiple embodiments, for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule.

date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by a method for navigating vehicles inside a parking lot using information provided by vehicles and coordinates their movements according to a schedule, as taught by Lin, to prevent collisions using multiple redundant means of detection and coordination.
However, Aso teaches wherein the setting unit is configured to delay (When it is determined that t.sub.min<t<t.sub.max, the collision determination unit 17 determines that there is the possibility of collision between the host vehicle and the other vehicle, and outputs determination result information representing the effect. The output determination result information is received by, for example, a traveling status setting device. In the traveling status setting device, the best vehicle route candidate is selected on the basis of the determination result information of a plurality of vehicle route candidates – Aso Fig 1 and ¶35 (the travel status setting device alters routes, based on information from points A (first node) and Point B (second node), by selecting the best route, to avoid collision risks just like the setting unit)), when the determination unit determines that there is the collision risk (The collision determination unit 17 receives the route candidate information output from the vehicle route candidate acquisition unit 11 and the road data information output from the shortest arrival time calculation unit 15 and the longest stopover time calculation unit 16.  – Aso Fig 1 and ¶34).
Mielenz discloses a method, with multiple embodiments, for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages. Aso teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to modify the invention of Mielenz, a method for navigating automated vehicles in a parking lot using sensors and prevents collisions using information from sensors, vehicles, a movement schedule, and by applying movement delays and stoppages by an apparatus for preventing collisions between vehicles and objects using nodes and movement timing, as taught by Aso, to prevent collisions using multiple redundant means of detection and coordination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                                                                                                                                                                                                                             
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668